                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

WILLIAM CHRISTOPHER KINSEY
ADC #662045                                                                  PLAINTIFF

v.                        CASE NO. 4:19-CV-00715 BSM

FAULKNER COUNTY
DETENTION CENTER                                                           DEFENDANT

                                        ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 5] has been received. After careful review of the record, the RD

is adopted, and this case is dismissed without prejudice based on failure to amend his

complaint and failure to prosecute.

       IT IS SO ORDERED this 6th day of December 2019.



                                                   UNITED STATES DISTRICT JUDGE
